Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Plan Administrator TransCanada 401(k) and Savings UWUA Local 1-2 Plan We consent to the incorporation by reference in the registration statement (No. 333-151736) on Form S-8 of TransCanada Corporation of our report dated June 23, 2011, with respect to the statements of net assets available for benefits of the TransCanada 401(k) and Savings UWUA Local 1-2 Plan as of December31, 2010 and 2009, the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2010, which report appears in the December 31, 2010 annual report on Form 11-K of the TransCanada 401(k) and Savings UWUA Local 1-2 Plan. /s/ KPMG LLP Omaha, Nebraska June 23, 2011
